Title: To Benjamin Franklin from the Chamber of Commerce of Aunis and Others Concerning the Selection of Free Ports, 31 January 1783
From: Chamber of Commerce of Aunis
To: Franklin, Benjamin


Article 32 of the 1778 Franco-American Treaty of Amity and Commerce promised that the king of France would provide one or more free ports in Europe for American produce and merchandise. During the war all French ports were open to American ships, the choice of free ports being left until the peace. Once France reached peace terms with Britain, various French cities sought to influence the coming choice of free ports. The present letter extolling the advantages of La Rochelle is the first of many appeals sent to Franklin.
The municipal officers of Port Louis (across the bay from Lorient) begin their campaign with a letter of February 14. They have already spoken to Barclay and Moylan, and have addressed a petition to the marquis de Castries. On April 7 they send a three-page memoir on the commercial advantages of their city. Franklin also received, probably around this time, a copy of an undated memoir petitioning Louis XVI to make Port Louis a free port for trade with the United States. It is signed by the abbé Rugnebourg, député of the city.
On February 15 Mayor Etienne Lalanne writes on behalf of the municipal magistrates and city council of Bayonne, urging the advantages of their port and introducing a deputy named Galart, who is coming to Paris and would be pleased to speak with Franklin. Galart arrived by March 1, and finally obtained an interview with the American minister through the perseverance of their mutual friend Jean-Jacques Lafreté. Galart himself writes Franklin on April 10, recalling Franklin’s statement that American commerce will eventually settle upon whichever port proves to be the most convenient. Under present circumstances Bayonne will not be favored on account of the high duties and heavy regulations placed on it by the French government, which prevent the entry of goods destined for the Spanish interior. Making Bayonne a free port, the subject of the memoir he encloses, would open avenues of trade not available elsewhere. If his translator had not delayed, Franklin would have had it two days earlier.
In a memoir of February 25, chevalier Louis-Honoré Froger de La Rigaudière argues that nothing would be more advantageous to the United States than having a free port in the province of Saintonge, be it Marennes, La Tremblade, or the Ile d’Oleron. In a continuation dated March 8, the author urges Congress to name his brother as consul at Marennes; he will serve without pay. Froger undoubtedly added the second section after being assured by his friend Jean-Jacques Bachelier that the latter had obtained for him an audience with Franklin. On March 8 he also wrote a memoir addressed to Congress for Franklin to forward, the first part of which concerned free ports, the second part of which was a copy of what he had written about his brother. He had the memoir signed by Baron Anne-Léon de Montmorency, commandant general of Aunis, Saintonge, and Poitou. After meeting Franklin Froger made a summary of his arguments, adding that Franklin should recommend his petition to the court; he sent this “Extrait des deux mémoires présentés le 12 mars 1783 à Son Excellence Monsieur de Francklin” to Vergennes. On March 30, in a letter to Franklin, he explains that his recent silence was due to a terrible cold. Has Franklin yet given his March 12 memoir to Barclay to translate into English, and has he spoken with Vergennes? In a letter of April 8, written at Passy, he explains that he wants to see Franklin, who should know that the maréchal de Richelieu is interested in speaking to him as well. He is giving Franklin a map of Saintonge.
On February 26 the marquis de Luce-Seillans, reminding Franklin of their conversations in September, 1777, writes from Grasse extolling the advantages of Antibes and remarking that the consuls of the port had petitioned the French government on its behalf.
Writing from Paris on April 12, Perrot de Chezolles, director general of the Bureau royal de correspondance, reminds Franklin of his promise to support the application of La Ciotat (between Marseille and Toulon) and encloses a copy of a memoir on the subject addressed to the French naval ministry.
Finally, we take note of three undated memoirs. One, insisting that no port would be more convenient for the Americans than Lorient, was signed by the mayor of that city, Esnoul Deschatelets. The Chamber of Commerce of Montpellier proposes nearby Sète as a free port and urges the “Ameriquains Anglais” to take advantage of all the products the Languedoc has to offer. A five-page memoir in the hand of Francis Coffyn outlines the advantages of Dunkirk to the commerce of the kingdom.
The French government did not reach a final decision on free ports for another year. By an Arrêt du Conseil d’Etat du Roi of May 14, 1784, it selected Lorient, Bayonne, Dunkirk, Marseille, and St. Jean de Luz.
  
Monseigneur
La Rochelle le 31 Janvier 1783.
La paix qui met une fin glorieuse à la tâche importante dont vous étiés chargé, est une époque que nous croyons devoir saisir pour réclamer l’intérêt que nous avions déjà suplié Votre Excellence de nous accorder. Daignés permétre, Monseigneur, que nous remetions sous vos yeux notre Mémoire à l’effet d’obtenir que la Rochelle soit un des ports francs promis par le Roi aux Etats-unis de l’Amérique.
Si, comme nous l’en suplions de nouveau, Votre Excellence veut bien prendre en considération la situation de cette ville, l’émulation de ses habitans, la comodité & la sureté de ses Rades, la nature des productions de son sol, la proximité des manufactures propres à alimenter un commerce naissant, les liens de parenté dont nous rapellons les traces, nous ne craindrons point, Monseigneur, de fonder les plus grandes espérances dans votre crédit, ainsi que dans les vues d’utilité qui vous animent.
Nous sommes avec respect Monseigneur Vos très humbles & très obéissans serviteurs Les Directeur & Syndics de la Chambre de Commerce du Pays d’Aunis
Ranjard DirecteurLegrixGoguetJacq. GuibertB Goraudeau
Monseigneur de Francklin.
